DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.
 Response to Amendment
The amendment filed on 18 August 2022 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 18 August 2022, with respect to the rejection of claims 1-2, 10-16, 19, and 21-22 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 are dependent upon canceled claim 16, and their scope cannot be determined.
Allowable Subject Matter
Claims 1-7, 11-15, 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Rothfuss et al. (US 2015/0301201 A1, published 22 October 2015, previously cited) discloses a system and method for evaluating the working condition of a PET detector in an imaging device (abstract, Fig. 2) comprising: receiving radiation by the PET detector (detecting coincidental gamma photons, par. [0028]); generating by the PET detector, an electronic signal relating to the radiation (511 keV photopeak for each detector and signal from detection of gamma photons); determining a parameter of the electronic signal relating to a photon energy spectrum of the radiation (baseline data using intrinsic background radiation, par. [0029]); and evaluating the working condition of the PET detector based on the parameter (baseline position profile, baseline crystal energy spectrum, baseline random event sensitivity map, baseline TOF-based alignment data, par. [0029]).
With respect to claim 1, Rothfuss does not disclose or reasonably suggest determining a position of a first peak of the photon energy spectrum; determining a position of a characteristic peak corresponding to the first peak; and determining a deviation between the position of the first peak and the position of the characteristic peak, as claimed.
With respect to claim 11, Rothfuss does not disclose the claimed external source producing visible light, in combination with the other claim elements.
Claims 2-7, 12-15, 19-22 are allowable for reasons of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	29 August 2022